Citation Nr: 0815448	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  05-09 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lung disorder, to 
include as due to asbestos and herbicide exposure.

2.  Entitlement to an increased rating for low back strain 
and herniated disc, currently evaluated as 10 percent 
disabling.

3.  Entitlement to a higher initial rating for radiculopathy 
of the left lower extremity, currently evaluated as 10 
percent disabling.  

4.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss. 


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel




INTRODUCTION

The veteran had active service from February 1958 to August 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In January 2007, the Board remanded this case for further 
evidentiary development.  The requested development has been 
completed.  The case has now been returned to the Board for 
further appellate action.  


FINDINGS OF FACT

1.  The evidence of record shows the veteran is not currently 
diagnosed with an 
asbestos-related disease; his currently diagnosed emphysema 
did not manifest during service and is not shown to be a 
disease associated with herbicide exposure.  

2.  Separate evaluation of the orthopedic and neurological 
manifestations associated with the veteran's low back 
disability and radiculopathy to the left lower extremity only 
shows limitation of motion that more nearly approximates mild 
and mild neurological impairment; forward flexion of the 
lumbar spine is greater than 60 degrees and a combined range 
of motion of the lumbar spine is greater than 120 degrees. 

3.  There is no medical evidence that a physician prescribed 
the veteran bed rest and treatment for incapacitating 
episodes of intervertebral disc syndrome.

4.  The veteran's bilateral hearing loss is manifested by no 
worse than Level III hearing acuity in both ears; he does not 
demonstrate an exceptional pattern of hearing impairment.

CONCLUSIONS OF LAW

1.  A lung disorder was not incurred in or aggravated by 
active service, and its incurrence or aggravation during 
active service may not be presumed.  38 U.S.C.A. §§ 1110, 
1116, 1131, 1137, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2007).

2.  The criteria for a rating in excess of 10 percent for low 
back strain and herniated disc have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (2003); 38 C.F.R. §§ 4.1-
4.14, 4.25, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5243, 
8520 (2007).

3.  The criteria for an initial rating in excess of 10 
percent for radiculopathy of the left lower extremity have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. 
§§ 4.1-4.14, 4.25, 4.40, 4.45, 4.71a, 4.124a, Diagnostic 
Codes 5243, 8520 (2007).

4.  The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic 
Code 6100 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in June 2003, December 2004, and February 2007 
letters, the RO and Appeals Management Center (AMC) provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate the claims, as well as what 
information and evidence must be submitted by the veteran, 
and what information and evidence would be obtained by VA, 
and the need for the veteran to advise VA of any further 
evidence that pertains to the claims.  In particular, the 
February 2007 notice letter advised the veteran that the 
evidence needed to show that his disabilities were worse in 
severity including evidence addressing the impact of his 
condition on employment and the severity and duration of his 
symptoms.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  The veteran was also provided with notice of the 
information and evidence needed to establish an effective 
date for his disabilities in the February 2007 notice letter.  
The pertinent rating criteria for his service connected 
disabilities were provided in the April 2004 rating decision 
and in the January 2005 statement of the case.  The claims 
were last readjudicated in September 2007. 

Moreover, the veteran is challenging the initial evaluation 
assigned following the grant of service connection for his 
left leg and bilateral hearing loss disabilities.  In 
Dingess, the Court held that in cases in which service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess, 19 Vet. App. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient in June 
2003, VA's duty to notify in this case has been satisfied.  
See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a 
party appeals from an original assignment of a disability 
rating, the claim is classified as an original claim, rather 
than as one for an increased rating); see also Shipwash v. 
Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. 
West, 12 Vet. App. 119 (1999) (establishing that initial 
appeals of a disability rating for a service-connected 
disability fall under the category of "original claims").  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post-service VA and 
private treatment records, VA examination reports, and lay 
statements.

As discussed above, the veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran was an active 
participant in the claims process, submitting medical records 
and release forms, as well as describing the impact his 
disabilities had on his functioning.  Thus, he has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the veteran.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).
Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

I.	Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2007).  Evidence of continuity of symptomatology from 
the time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b) (2007).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

In some circumstances, a disease associated with exposure to 
certain herbicide agents will be presumed to have been 
incurred in service even though there is no evidence of that 
disease during the period of service at issue.  38 U.S.C.A. § 
1116(a) (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) 
(2007).  A veteran who served in the Republic of Vietnam 
during the period from January 9, 1962 to May 7, 1975 shall 
be presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f) (West 2002).
Diseases associated with such exposure are set forth in 38 
C.F.R. § 3.309(e) (2007), and include respiratory cancers.

There is no specific statute or regulation pertaining to 
asbestos-related claims.

The service medical records include a November 1969 
examination report that indicated that a chest x-ray revealed 
bilateral apical pleural thickening that most likely 
represented old-healed granulomatous disease.  An April 1973 
report of a chest x-ray noted that compared with examinations 
in 1969 and 1972, the veteran had a fairly thick pleural cap 
at both apices that had been present and unchanged for that 
length of time.  The examiner noted an impression of no 
active disease.  The June 1978 separation examination report 
showed that no lung disorder was identified.  

After service, the report on an October 1978 VA general 
medical examination, conducted in connection with the 
veteran's complaints of back pain, indicated that no 
respiratory disorder was identified. 

An October 1993 private radiological report indicated that 
there was probable very small calcified granuloma(ta) in both 
lung apices and a probable granuloma(ta) in the posterior mid 
lung with minimal bilateral apical pleural thickening.  It 
was noted that these changes were compatible with probable 
old healed granulomatous disease.  It was further reported 
that there were a few blebs near the right lung apex. 

A March 2000 private radiology report noted that the exam 
revealed no acute abnormality of the chest wall, heart, or 
lungs.  The impression noted was no acute cardiopulmonary 
disease.  

A May 2001 private radiological report noted that x-rays of 
the veteran's chest revealed a small right mid lung 
infiltrate that might represent chronic scarring, 
atelectasis, or even pneumonia. 

A February 2003 report from Dr. J. W. noted that the veteran 
was seen for a consultation concerning an abnormal computed 
tomography (CT) scan of January 2003.  Dr. J.W. related that 
the veteran reported that he had never been told that he had 
asthma or emphysema.  He had a history of "distant" 
tuberculosis exposure and recently had a purified protein 
derivative test that was negative.  He also reported that he 
was exposed to asbestos during service and that he had a 50-
pack year smoking history, but he quit in 1993.  Dr. J.W. 
diagnosed right upper lobe pleural thickening mass, which he 
suspected was a benign pleural thickening and/or scar that he 
had a fairly low suspicion for malignant disease.  Dr. J.W. 
also diagnosed asymptomatic emphysema on the basis of the 
veteran's CT scan, and he noted that the veteran had a 
history of asbestos exposure.   

A February 2003 pulmonary function test revealed a minimal 
obstructive lung defect.  

In an October 2003 report, Dr. J.W. concluded with a 
diagnostic impression of right apical lung mass, stable to 
improving, and emphysema by CT scan, but essentially 
asymptomatic. 

The July 2007 VA examination report shows the examiner 
reviewed the claims file.  The examiner noted that a May 2007 
CT scan revealed apical scarring with moderate to severe 
emphysema, and the pulmonary function test revealed a severe 
obstructive lung defect.  The examiner diagnosed bilateral 
apical pleural scarring of uncertain etiology but onset 
during service and no significant objective residuals, and 
emphysema (chronic obstructive lung disease), not caused by 
or related to the pleural scarring.  The examiner explained 
that significant pleural thickening or scarring would result 
in a restrictive lung defect, which was not found on the 
pulmonary function test.  

Based on a review of the claims file, examination of the 
veteran, and diagnostic testing, the July 2007 VA examiner 
concluded that the veteran's emphysema is not a residual of 
pleural thickening/scarring of the lungs currently shown on 
CT scan and initially seen on x-ray examination in service.  
The pleural thickening/scarring of the lungs is not 
manifesting any objective residuals subject to service 
connection. As explained by the VA examiner, the veteran 
currently suffers from an obstructive lung disease rather 
than a restrictive lung disease.  Thus, regardless of whether 
or not the pleural thickening/scarring of the lungs results 
from asbestos exposure, the veteran does not currently have 
an asbestos-related disease.  

As for the veteran's contention that his lung disorder 
resulted from herbicide exposure, emphysema is not one of the 
enumerated diseases subject to 
presumptive service connection set forth in 38 C.F.R. § 
3.309(e).  The pleural thickening/scarring of the lungs is 
not malignant.  There is also no competent medical evidence 
of record that otherwise shows or indicates that emphysema is 
a disease associated with exposure to certain herbicide 
agents.  

Finally, the service medical records and post-service 
treatment records show that the veteran's emphysema 
manifested years after his discharge from service.  

The evidence of a current asbestos-related disease and a 
nexus between the veteran's emphysema and his military 
service, is limited to the veteran's own statements.  This is 
not competent evidence of a current disability and nexus 
between the disability and the veteran's active service since 
laypersons, such as the veteran, are not qualified to render 
a medical diagnosis or an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  As such, the Board finds that the preponderance of 
the evidence is against the claim. Accordingly, service 
connection is not warranted for a lung disorder, to include 
as due to asbestos and herbicide exposure.



II.	Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  38 
U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  Disabilities 
must be reviewed in relation to their history.  38 C.F.R. § 
4.1 (2007).  Other applicable, general policy considerations 
are:  interpreting reports of examination in light of the 
whole recorded history, reconciling the various reports into 
a consistent picture so that the current rating may 
accurately reflect the elements of disability, 38 C.F.R. § 
4.2 (2007); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. § 
4.3 (2007); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2007); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2007).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability. Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.
In addition, where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the Court most recently held in Hart v. Mansfield, 
21 Vet. App. 505 (2007) that staged ratings are appropriate 
for an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  As 
such, the Board will consider whether staged ratings are 
appropriate in evaluating the veteran's service-connected 
disabilities. 

	1.	Low Back and Left Lower Extremity Radiculopathy

In a May 1979 rating decision, service connection was 
established for a low back disability and a 10 percent rating 
under former Diagnostic Code 5295 was assigned.  The 
veteran's claim for an increased rating was received on May 
27, 2003.  In the appealed April 2004 rating decision, the RO 
granted separate service connection 
for radiculopathy, left lower extremity, and assigned a 10 
percent rating under Diagnostic Code 8599-8520, effective May 
27, 2003.  The low back disability was re-assigned to 
Diagnostic Code 5243.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2007); see also 38 C.F.R. § 4.45 (2007).

Initially, the Board notes that the Rating Schedule has been 
revised with respect 
to evaluating disabilities of the spine.  See Schedule for 
Rating Disabilities; Intervertebral Disc Syndrome, 67 Fed. 
Reg. 54,345-49 (Aug. 22, 2002) (codified at 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2003)).  Those provisions, which 
became effective September 23, 2002, replaced the rating 
criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5293 for 
intervertebral disc syndrome (in effect through September 22, 
2002).  The Board observes that the regulations were further 
revised, effective from September 26, 2003.  See Schedule for 
Rating Disabilities; The Spine, 68 Fed. Reg. 51,454-56 (Aug. 
27, 2003).  Disabilities and injuries of the spine are now 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 5235 
through 5243.

If application of the revised regulation results in a higher 
rating, the effective date for the higher disability rating 
can be no earlier than the effective date of the change in 
the regulation. 38 U.S.C.A. § 5110(g) (West 2002).  Prior to 
the effective date of the change in the regulation, the Board 
can apply only the original version of the regulation.  
VAOPGCPREC 3-00.

Prior to September 26, 2003, a 20 percent evaluation was 
warranted for lumbar disabilities where there was evidence of 
moderate limitation of motion of the lumbar segment of the 
spine.  A 20 percent evaluation was, similarly, indicated 
where there was evidence of lumbosacral strain with muscle 
spasm on extreme forward bending, or a unilateral loss of 
lateral spine motion in the standing position.  A 40 percent 
evaluation, under those same regulations, required 
demonstrated evidence of severe limitation of motion of the 
lumbar spine.  A 40 percent evaluation was similarly 
indicated where there was evidence of severe lumbosacral 
strain, with listing of the whole spine to the opposite side, 
a positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes or narrowing or irregularity of the 
joint space, or with some of the aforementioned 
characteristics accompanied by abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 
(2003).

Under the interim and revised criteria for intervertebral 
disc syndrome which became effective September 23, 2002 and 
September 26, 2003, a 20 percent evaluation is indicated 
where there was evidence of incapacitating episodes having a 
total duration of at least 2 weeks but less than 4 weeks 
during the past 12 months.  A 40 percent evaluation, under 
those same regulations, required demonstrated evidence of 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.  38 
C.F.R. § 4.71a, Diagnostic Code 5293 (effective from 
September 23, 2002, to September 25, 2003), Diagnostic Code 
5243 (effective September 26, 2003).  (For the purpose of 
evaluation under Diagnostic Codes 5293 and 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician).

Under the schedular criteria which became effective September 
26, 2003, a 20 percent evaluation is warranted where there is 
evidence of forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees, or a 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees, or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour, such as scoliosis, reversed lordosis, or abnormal 
kyphosis. A 40 percent evaluation requires evidence of 
forward flexion of the thoracolumbar spine to 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine. 38 C.F.R. § 4.71a, General Rating Formula for Diseases 
and Injuries of the Spine.

Pursuant to the revised rating criteria, intervertebral disc 
syndrome can also be evaluated by combining, under 38 C.F.R. 
§ 4.25, separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  When evaluating on the 
basis of chronic manifestations, orthopedic disabilities 
should be evaluated using the criteria for the most 
appropriate diagnostic code or codes, and neurologic 
disabilities should be evaluated separately using the 
criteria for the most appropriate neurological diagnostic 
code or codes.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(effective September 23, 2002) and General Rating Formula for 
Diseases and Injuries of the Spine, Note (1) (effective 
September 26, 2003).

Under the criteria in effect throughout the period of this 
claim, complete paralysis of the sciatic nerve warrants an 80 
percent evaluation; with complete paralysis of the sciatic 
nerve, the foot dangles and drops, no active movement of the 
muscles below the knee is possible, and flexion of the knee 
is weakened or (very rarely) lost. Incomplete paralysis of 
the sciatic nerve warrants a 60 percent evaluation if it is 
severe with marked muscular dystrophy, a 40 percent 
evaluation if it is moderately severe, a 20 percent 
evaluation if it is moderate or a 10 percent evaluation if it 
is mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2007).

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  Id.

Records from Sacred Heart Hospital dated in May 2000 show 
that the veteran complained of low back pain with 
radiculopathy to the left lower extremity.  He underwent a 
left L5-S1 hemilaminectomy and discectomy for a left L5-S1 
lumbar disk herniation.  

Records from K.W., DC dated from 1999 to 2000 and in October 
2002, noted that the veteran complained of dull pain in his 
lower back that radiated into the left lower extremity.  
Physical examinations revealed tenderness and spasms in the 
lumbosacral joint.  A June 2003 examination revealed the same 
as well as a positive Goldthwaite's sign on the left.   

The September 2003 VA examination report shows that the 
veteran currently complained of chronic pain and stiffness in 
his low back with numbness in his left foot.  He maintained 
that he experienced incapacitating episodes in which his back 
"go[es] out" on him on an average of two to three times a 
year.  He did not require a back brace or assistive device to 
walk.  He was presently retired.  The physical examination of 
the lumbar spine revealed a normal lordotic curve.  He was 
nontender over the spinous processes or paraspinally, and he 
had no paravertebral muscle spasm.  The straight leg raise 
test was negative bilaterally.  On range of motion, he had 
forward flexion to 90 degrees, and extension, bilateral 
lateral flexion, and bilateral lateral rotation to 30 
degrees.  His posture and gait were normal.  His muscle 
strength measured 5/5 in the lower extremities.  On 
neurological exam, he had good sensation to light touch and 
pinprick in the right lower extremity.  In the left lower 
extremity, he had diminished sensation to light touch around 
the left ankle and foot as well as difficulty discriminating 
between dullness and sharpness in the same area.  His deep 
tendon reflexes were 2+, equal, and symmetrical in the lower 
extremities.  

In an addendum, the examiner reported on the result of a 
magnetic resonance imaging (MRI) of the lumbar spine.  The 
examiner diagnosed the following:  mild degenerative disc 
disease of L3-S1 with mild neural foraminal narrowing at L4-
5; radiculopathy to the left lower extremity; and status post 
left hemilaminectomy of L5-S1.  The examiner commented that 
it was certainly likely that the veteran would experience an 
increase in his pain, incoordination, weakness, and 
fatigability with repetitive use or during flare-ups; 
however, it was not feasible to measure these objectively 
with any degree of medical certainty.  

In the veteran's May 2004 notice of disagreement, he 
reiterated that he experienced incapacitating episodes of 
back pain two or three times a year and added that the 
duration of these episodes ranged from one to three weeks at 
a time.  He maintained that he only went to the doctor when 
the pain and muscle spasm were unbearable and he was unable 
to dress himself.  The rest of the time, he took Motrin three 
times a day and lived with the pain.  

A March 2007 VA treatment record noted that the veteran 
complained that the neuropathy in his left leg seemed to be 
getting worse.    

The July 2007 VA examination report shows that the examiner 
reviewed the claims file.  The veteran denied that any doctor 
had prescribed bed rest or that he had experienced any 
incapacitating episodes of back pain in the last 12 months.  
He was independent in his activities of daily living.  He 
experienced pain on a level of 7 about once a month for a 
duration of two to four days.  He denied that he experienced 
any bladder or bowel dysfunction.  He had not had any 
physical therapy or injection therapy since his surgery in 
"2002."  During flare-ups, he took Motrin for a couple of 
days.  The flare-ups did not actually affect his activities 
of daily living as he was fairly careful and relatively 
inactive during those periods.  He complained of numbness and 
weakness that radiated down his left leg on rising in the 
morning, which lasted up to five minutes and required that he 
hang on to something and move his leg around until he was 
"sure of the leg."  This occurred five out of seven days.  

The physical examination showed that the veteran had a normal 
posture and gait.  He required no assistive devices.  His 
back and neck were bilaterally slightly asymmetric.  There 
was no exaggerated kyphosis or lordosis.  Deep tendon 
reflexes were +2/4 and equal bilaterally for the patella and 
the right Achilles; the left Achilles reflex was absent.  
There was no atrophy, hypertrophy, or palpable spasms or 
tenderness.  Strength testing to gravity and resistance was 
within normal limits for his age and it was bilaterally 
equal.  There was normal and bilaterally equal sensation to 
pinprick and light touch.  There were no objective findings 
of polyneuropathy.  On range of motion of the lumbar spine, 
he had forward flexion to 80 degrees, extension to 20 
degrees, bilateral lateral flexion to 20 degrees, limited by 
difficulty, and bilateral lateral rotation to 45 degrees.  
The examiner maintained that any additional limitation due to 
flare-ups could not be determined without resorting to mere 
speculation.  The examiner noted that the veteran exhibited 
no discomfort or difficulty with range of motion testing.  
There was also no effusion, edema, erythema, tenderness, 
palpable deformities, or instability found except as noted.  
The examiner diagnosed lumbar degenerative disc disease with 
left S1 radiculopathy.  

As noted above, the veteran's claim was received in May 2003.

As for the rating criteria in effect prior to September 26, 
2003, with respect to evaluating other disabilities of the 
spine, the words "slight," "moderate," "severe," and 
"marked" are not defined in the VA Schedule for Rating 
Disabilities.  Guidance is obtained from the amended 
regulations as the current definition of normal range of 
motion for the spine is based on medical guidelines in 
existence since 1984. Normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion is 0 to 30 degrees, 
and left and right lateral rotation is 0 to 30 degrees.  38 
C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (2) (2007).

The veteran demonstrated normal range of motion of the lumbar 
spine in all planes on VA examination in September 2003.  He 
demonstrated no more than a slight loss of motion on forward 
flexion, extension, and lateral flexion of the lumbar spine 
on VA examination in July 2007.  Both VA examiners agreed 
that it was not feasible to estimate any additional 
functional loss the veteran might experience during flare-
ups.  In any event, the examinations revealed no evidence of 
atrophy of muscles, and his strength was normal.  The 
evidence shows that the veteran's low back disability does 
not meet the criteria for a rating in excess of 10 percent 
under Diagnostic Code 5292.  The x-rays and MRI also show 
that he does not have ankylosis of the lumbar spine, so he is 
not entitled to an evaluation under Diagnostic Code 5289.  

As for Diagnostic Code 5295, while private treatment records 
dated well prior to the date of claim showed muscle spasms on 
examination, no muscle spasms were objectively demonstrated 
on the VA examinations in 2003 and 2007.  Moreover, the 
veteran's low back disability is not productive of unilateral 
loss of lateral spine motion.  Thus, the severity of the 
veteran's low back disability does not meet the criteria 
associated with a 20 percent evaluation.  K.W.'s June 2003 
examination did reveal a positive Goldthwaite's sign, but 
this finding is not accompanied by severe symptomatolgy 
associated with a 40 percent evaluation such as listing of 
the whole spine to the opposite side or marked limitation of 
forward bending in the standing position.  Therefore, the 
veteran does not meet the criteria for a rating in excess of 
10 percent under Diagnostic Code 5295.  In sum, the 
orthopedic manifestations associated with the veteran's low 
back disability do not warrant an increased rating.  

As for the interim revised criteria for Diagnostic Code 5293 
(i.e., criteria in effect beginning September 23, 2002 for 
evaluating intervertebral disc syndrome), notwithstanding the 
veteran's self-described bouts of incapacitating episodes of 
low back pain, the medical evidence of record fails to show 
he had incapacitating episodes of intervertebral disc 
syndrome that required bed rest prescribed by a physician and 
treatment by a physician.  Thus, evaluating his low back 
disability on the basis of total duration of incapacitating 
episodes over the past 12 months would clearly not be to his 
advantage.

The medical evidence of record shows that the only 
neurological impairment associated with the veteran's low 
back disability is radiculopathy to the left lower extremity, 
for which separate service connection has been established.  
The neurological exam conducted at the September 2003 VA 
examination showed essentially normal findings except for a 
diminished sensation to light touch, dullness, and sharpness 
in the left lower extremity.  The July 2007 neurological exam 
was normal.  Thus, any neurological involvement is wholly 
sensory, and because the veteran experiences only a decrease 
in sensation as opposed to a complete loss of sensation, only 
mild functional impairment is associated with his 
radiculopathy to the left lower extremity.  Accordingly, the 
veteran is not entitled to a rating in excess of 10 percent 
under Diagnostic Code 8520 for the neurologic manifestations 
associated with his low back disability.  

As for the rating criteria effective September 26, 2003, 
range of motion testing in September 2003 was normal.  In 
July 2007, the veteran demonstrated forward flexion of the 
lumbar spine greater than 60 degrees (80 degrees), and he had 
a combined range of motion of the lumbar spine greater than 
120 degrees (200 degrees).  Both VA examinations indicate 
that the veteran's posture and gait are normal.  Thus, the 
veteran's low back disability does not meet the criteria 
associated with a 20 percent rating under the General Rating 
Formula with respect to the orthopedic manifestations.  Also, 
for reasons previously discussed, it would not be to the 
veteran's advantage to evaluate his low back disability under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.

The Board concludes that as between the old schedule for 
rating spine disabilities and the amended schedule for rating 
spine disabilities, including the interim revised criteria 
for intervertebral disc syndrome, neither schedule is more 
advantageous to the veteran.  Accordingly, the currently 
assigned 10 percent ratings are appropriate for the 
orthopedic and neurologic manifestations associated with the 
low back disability with left lower extremity radiculopathy.



	2.	Bilateral Hearing Loss

In the appealed April 2004 rating decision, the RO granted 
service connection for bilateral hearing loss and assigned a 
noncompensable evaluation under Diagnostic Code 6100.  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 Hertz.  To 
evaluate the degree of disability from bilateral service- 
connected defective hearing, the Rating Schedule establishes 
11 auditory acuity levels designated from Level I for 
essentially normal hearing acuity through Level XI for 
profound deafness.  38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 
6100 (2007).  The evaluation of hearing impairment applies a 
rather structured formula that is essentially a mechanical 
application of the rating schedule to numeric designations 
after audiology evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

Under 38 C.F.R. § 4.86, when the pure tone threshold at each 
of the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz) is 55 decibels or more, the rating specialist will 
determine the Level designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the higher 
numeral.  38 C.F.R. § 4.86(a) (2007).  Further, when the 
average puretone threshold is 30 decibels at 1000 Hertz, and 
70 decibels or more at 2000 Hertz, the rating specialist will 
determine the Level designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the higher 
numeral.  That numeral will then be elevated to the next 
higher Level.  38 C.F.R. § 4.86(b) (2007).  

The service medical records show hearing within normal limits 
on audiometric testing with the exception of a June 1978 
audiogram which revealed mild hearing loss in the right ear.

After service, the veteran underwent an audiological 
evaluation by the Eglin Hearing Center in September 2000, but 
the results are not interpreted.  The Board may not use the 
results from that testing when evaluating the veteran's level 
of auditory impairment because the graph is not accompanied 
by numerical results.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991); Kelly v. Brown, 7 Vet. App. 471, 474 (1995).  

The September 2003 VA audiological examination report shows 
that audiometric testing indicated that the veteran exhibited 
puretone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
20
25
55
55
39
LEFT
40
30
55
55
45

Speech audiometry revealed speech recognition ability of 96 
percent in both ears. 

An April 2005 VA treatment record noted that the veteran 
underwent an audiogram but the results of the audiogram are 
not associated with the claims file.  The examiner reported 
that the word recognition scores were 96 bilaterally.  The 
veteran was issued new hearing aids in May 2005.  

The August 2007 VA audiological examination report shows that 
audiometric testing indicated that the veteran exhibited 
puretone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
40
55
70
75
60
LEFT
45
55
65
65
58

Speech audiometry revealed speech recognition ability of 84 
percent in both ears.   

The September 2003 VA audiological examination shows that the 
veteran exhibited Level I hearing acuity in both ears 
according to Table VI.  While the results of audiometric 
testing conducted in April 2005 are not of record, the word 
recognition scores for each ear were the same as those noted 
at the September 2003 VA audiological examination, which 
suggests the veteran exhibited similar puretone thresholds on 
audiometric testing in 2005.  The veteran was re-evaluated in 
August 2007 at which time he exhibited Level III hearing 
acuity in both ears according to Table VI.  The foregoing 
findings are commensurate with no more than a noncompensable 
evaluation according to Table VII.  The evidence does show 
that the veteran's hearing further deteriorated from 2005 to 
2007 as he contends, but the level of hearing acuity remains 
noncompensable at this time.  In addition, the findings show 
that the veteran does not have an exceptional pattern of 
hearing impairment pursuant to 38 C.F.R. § 4.86.  

The Board is cognizant of the veteran's contentions 
concerning his difficulty in hearing, including his need to 
wear hearing aids, but as noted above, the assignment of 
disability ratings for hearing impairment is derived from a 
mechanical formula.  The veteran is not entitled to a 
schedular compensable evaluation for his bilateral hearing 
loss disability at this time.

	3. 	Other Considerations

The veteran's disabilities have not been shown to be 
manifested by greater than the criteria associated with the 
ratings assigned under the designated diagnostic code during 
any portion of the appeal period.  Accordingly, staged 
ratings are not in order and the assigned ratings are 
appropriate for the entire period of the veteran's appeal.  
See Fenderson and Hart, supra.

The Board has also considered whether the veteran's 
disabilities present an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extra-schedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
regard, the Board notes that the veteran's disabilities, in 
and of themselves, have not been shown to objectively 
interfere markedly with employment (i.e., beyond that 
contemplated in the assigned rating), to warrant frequent 
periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards. Therefore, the Board finds that the criteria for 
submission for consideration of an extra-schedular rating are 
not met.

In reaching the above conclusions, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claims, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for a lung disorder, to include as due to 
asbestos and herbicide exposure is denied. 

A rating in excess of 10 percent for low back strain and 
herniated disc is denied.

An initial rating in excess of 10 percent for radiculopathy 
of the left lower extremity is denied.

An initial compensable evaluation for bilateral hearing loss 
is denied. 



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


